Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

1. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I. Claims 1-8 and 14-21, drawn to a method of determining that a subject has Age-related Macular Degeneration (AMD), comprising performing mass spectrometry on a sample to determine the amount of a set of metabolites in the sample, applying a principle component algorithm to a dataset derived from the level of the set of metabolites, and determining that the subject has AMD.
II. Claims 9-13, drawn to a method of determining the stage of AMD in a subject, comprising performing mass spectrometry on a sample to determine the amount of a set of metabolites in the sample, wherein the set of metabolites comprises 1-stearoyl-2- oleoyl-GPC, 1-linoleoyl-2-arachidonoyl-GPC, stearoyl-arachidonoyl-glycerol, oleoyl- oleoyl-glycerol, dihomo-linolenoylcarnitine, 1-stearoyl-2-arachidonoyl-GPC, linoleoyl-linolenoyl-glycerol, 1-stearoyl-2-linoleoyl-GPI, N2-methylguanosine, oleoyl-linoleoyl-glycerol, oleoylcarnitine, ximenoylcarnitine, or 1-stearoyl-2- arachidonoyl-GPI, and determining the stage of AMD in the subject.
2. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons:
Invention Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature. 
The special technical feature of Group I is considered to be a method of determining that a subject has Age-related Macular Degeneration (AMD), comprising performing mass spectrometry on a sample to determine the amount of a set of metabolites in the sample, applying a principle component algorithm to a dataset derived from the level of the set of metabolites, and determining that the subject has AMD.
The special technical feature of Group II is considered to be a method of determining the stage of AMD in a subject, comprising performing mass spectrometry on a sample to determine the amount of a set of metabolites in the sample, wherein the set of metabolites comprises 1-stearoyl-2- oleoyl-GPC, 1-linoleoyl-2-arachidonoyl-GPC, stearoyl-arachidonoyl-glycerol, oleoyl- oleoyl-glycerol, dihomo-linolenoylcarnitine, 1-stearoyl-2-arachidonoyl-GPC, linoleoyl-linolenoyl-glycerol, 1-stearoyl-2-linoleoyl-GPI, N2-methylguanosine, oleoyl-linoleoyl-glycerol, oleoylcarnitine, ximenoylcarnitine, or 1-stearoyl-2- arachidonoyl-GPI, and determining the stage of AMD in the subject.
Accordingly, Groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Thus, unity of invention is lacking and restriction is appropriate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (I). 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 10, 2022